DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(u) because Figures 6-8 show(s) illustrate several graphs under the same figure number. For example Fig. 6 should be labeled Fig. 6A-6D. The description of the figure drawings needs to be amended to show what the group of graphs 6A-6D represent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if the information within parentheses is part of the invention. Only reference characters should be included within parentheses.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajima et al (US Publication 20140239861).
Claim 1, Ajima et al teaches a motor control system comprising a power converter 130 that is controlled by a pulse width modulation signal outputted by PWM generator 220; a motor 300 driven by the power converter; and a controller included in motor control apparatus 100 that generates the PWM control signal based on a carrier 
Ajima et al describes the carrier frequency as a variable that is adjusted based on a detected parameter. However, Ajima et al does not describe how the frequency is adjusted (in proportions). It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to adjust the carrier frequency in proportions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 2-14, as described above in the rejection of claim 1, selecting the desired value of the different carrier frequencies is considered a design choice and is not given any patentable weight, since the selected value (or proportion) will depend on the intended use of the control system. These claims only recite other desired values for the variable directed to first and second carrier frequencies.
Claim 16, Ajima et al describes measuring a current value using means 120 and ending said measured information to the PWM generator.
Claim 17, Ajima et al describes motor 300 as synchronous motor (see for example paragraph 0026).
Claim 18, the only difference between claim 18 and claim 1 is the limitation directed to the intended use of the motor control system recited in claim 1. Ajima et al teaches in paragraphs 0059 and 0069 that their invention is used in a motor vehicle.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajima et al (US Publication 20140239861) and Yasuda et al (US Publication 20060072658).
The difference between the teachings of Ajima et al and the subject matter of claim 15 is the recitation of the first and the second carrier frequencies being subjected to spectrum spreading.
However, Yasuda et al teaches a PWM controller including a spectrum spreading waveform generated circuit 1 for shaping the frequency spectrum of the output PWM signal. Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was filed to use have the carrier frequencies use spectrum spreading, since this would spread the frequency signal over a large frequency band that would help reduce noise/interference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 list other motor control systems that use carrier frequency adjustment techniques for smoothing PWM signals directed to the motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846